Title: Notes on Henry Putnam’s Case, 13 February 1804
From: Jefferson, Thomas
To: 


               
                  
                        on or after 13 Feb. 1804
                     
               
               Henry Putnam.
               Allworthy. a sailor on board Revenue cutter. Mar. 7. 03. the cutter took a load of corn on board at Savanna, for Putnam who was on her and carried it to his plantn near Beaufort S.C. & where took on board 2½ bales of cotton, went up the river to Salter’s a negro importer. there took on board 6. negroes, which he landed below Savanna in the night Mar. 20. & the next night sent the Cutter’s boat down for them, brought them up & delivd them to Muir Mc.Kay & co.
                Walters. confirms the taking the negroes on board, but havg left the vessel off the harbour of Savanna he does not know what was done with them. Putnam sells liquor to his men. he took wood as well as cotton on board in S.C. to bring to Savanna. sells duck to them for trowsers. 
               (allen) another witness on board confirms as to cotton & negroes & that on Lt. Allen’s remonstrating to Putnam, he said he should be well paid for it. 
               
               Stuart & Jackson mariners on board prove a gross abuse of a boatswain [who afterwds died] 
               Morse. lre Nov. 13. 1803. merchants in the negro trade have insinuated in his hearing that they had no fear of interruption from the Cutter as the Capt. might be easily quieted.—Mitchell master of a slave ship, is reported, to have said in presence of 2. witnesses who can be produced he was obligd to give Putnam 500. D to be at the Southward when he arrived. the cutter was to the Southward, and the cargo of negroes were landed & are now on the public wharves for sale. 
               do. Jan. 11. 04. it is said, & proveable, that within the last month, Putnam visited a brig at sea, without Manifest or other paper, containing negroes & rum, and forbid it to be entered in his log book. he has now a negro on board the cutter obtained in this way.—he siezed a schooner, & left her witht a guard, & she went off to sea in the night. connivance presumed— 
               do. Jan. 13. can be proved he boarded Salter’s ship, containing negroes, and let her pass.—the schooner before mentd. brought slaves. Putnam was bribed to let her go. while she was at the mouth of the river, 2 of the men run away, came on board the Cutter & gave information. Putnam being absent, Allen Lt. sent & siezed her, & brought her up to Savanna. he took her out of Allen’s hands, and she went off in the night a 2d time. the Counsel for the schooner informed Morse of this.   a prosecution is instituted in the Superior court of Georgia.   —he stole a watch during the war from Saybrook. he steals lumber from the wharves now. he has made over all his property to cover it from his creditors. he has obtained perjury by subornn of which an official copy exists.
               —————
               
                  
                     1. 1803. Mar. 3. this is proved.
                     
                     
                  
                  
                     2 selling liquor to his men. is proved
                     
                     
                  
                  
                     3 ill usage of boatswain is proved
                     
                     
                  
                  
                     4 his visiting a Brig at sea, without papers, & not enterg in Log book
                     }
                     susceptible of proof.
                  
                  
                     5 Mitchell’s case.
                  
                  
                     6 the case of the Schooner
                  
                  
                     7 the subornation of perjury
                  
               
            